DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama (JP2015125430).  Uchiyama teaches an optical element driving mechanism 1, comprising: a first movable part 3, configured to be connected to a first optical element; a fixed assembly 2, having a first opening 2A for a light beam to pass through, wherein the first movable part is movable relative to the fixed assembly (fig. 2); and a first driving assembly 4, configured to drive the first movable part to move relative to the fixed assembly; wherein when the first movable part is located in a first position relative to the fixed assembly, the first optical element overlaps the first opening (fig. 2). The applicant is directed to review figures 1-2. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawaki (JP2013097103).  Sawaki teaches an optical element driving mechanism fig. 1, comprising: a first movable part 12, configured to be connected to a first optical element; a fixed assembly 1, having a first opening 1A for a light beam to pass through, wherein the first movable part is movable relative to the fixed assembly (fig. 2, 4); and a first driving assembly 4, configured to drive the first movable part to move relative to the fixed assembly; wherein when the first movable part is located in a first position relative to the fixed assembly, the first optical element overlaps the first opening (fig. 4). The applicant is directed to review figures 1-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (JP2013097103).  Regarding claim 2, when viewed along a main axis, the optical element driving mechanism having a polygonal structure further includes a first side and a second side (see annotated fig. 2 below); the main axis is parallel to a direction of travel of the light beam; a size of the first side is greater than a size of the second side; when viewed along the main axis, the first driving assembly is located on the second side (see fig. 2); a winding axis of a first coil 4a of the first driving assembly is nearly parallel to a first axis; the second side is parallel to the first axis. Sawaki teaches the salient features of the claimed invention. The winding axis of a first coil 4a of the first driving assembly is nearly parallel to a first axis. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a winding axis that is parallel to the first axis for the purpose of arranging space to accommodate parts within the device as a whole. The applicant should note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    637
    966
    media_image1.png
    Greyscale

Regarding claim 3, Sawaki teaches the fixed assembly includes: a base; a protection element 10, forming a first accommodation space with the base for accommodating the first driving assembly; and an outer frame 2, forming a second accommodation space with the protection element for accommodating the first optical element; and the protection element has a plate-shaped structure.

    PNG
    media_image2.png
    887
    623
    media_image2.png
    Greyscale


Regarding claim 4, the fixed assembly further includes: a first stopping element, 1f configured to limit a motion range of the first optical element; and a second stopping element 1h, configured to limit the motion range of the first optical element; the first stopping element extends from the base along the main axis; the second stopping element extends from the base along the main axis; and the first stopping element passes through the protection element. Regarding claim 5, when the first optical element is located in a first position, the first stopping element is in direct contact with the first optical element (see fig. 2); when the first optical element is located in a second position, the second stopping element is in direct contact with the first optical element (see fig 4).  Regarding claim 6, the first stopping element is configured to position the first driving assembly; the second stopping element is configured to position the first driving assembly; the outer frame further includes a second opening 2k, corresponding to the first stopping element; and the outer frame further includes a third opening 2h, corresponding to the second stopping element. See fig. 1.

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Publication No. 2020/0249415) and Wang (U.S. Publication No. 2020/0363699) appear to be related subject matter with at least one inventor in common with the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852